Citation Nr: 0008631	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  94-35 997	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for a psychiatric 
disability.

Entitlement to service connection for chloracne due to Agent 
Orange exposure.

Entitlement to service connection for a skin disability, 
including folliculitis and heat sensitivity, due to Agent 
Orange exposure.

Entitlement to service connection for a gastrointestinal 
disability, including Barrett's esophagus, a stomach disorder 
and a hiatal hernia.

Entitlement to service connection for photophobia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


CONSULTATIONS BY THE BOARD

Hilary L. Goodman, Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1969 to November 1972.

2.	In January 2000, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).

In a statement signed by the appellant on January 7, 2000, 
and received later the same month, he stated that "it took 
over ten years for you to admit that I had tour of duties in 
Vietnam & that I was exposed to Agent Orange.  Well I give 
up, you'll never agree to my medical problems.  But the VA 
has been taking care of my problems with surgery & a study 
program which has worked.  I don't want a disability.  All I 
want is medical help which I have been getting.  All I wish 
for now is a cure for my skin sore & problems."  The Board 
construes this statement to mean that the appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.




		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 


